             Case 2:18-cr-00561-JHS Document 123 Filed 05/26/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                                CRIMINAL
        v.                                      :
                                                                NO. __18-561-02______
                                                :
___VERNEL RUFF________________


                               CONDITIONS OF RELEASE ORDER

                                                    BAIL

Defendant is released on bail in the amount of: $ ___25,000________________
       __X_ O/R
       _____ Cash
       _____ Secured by:
                _____ % Cash
                _____ Property at: _______________________________________________________
                _____ Clerk’s office requirements are not waived. Execute an Agreement to Forfeit
                       the Property stated above with a copy of the deed as indicia of ownership.

                                       PRETRIAL SERVICES

__X___ Defendant shall report to Pretrial Services:
              __X___ as directed by Pretrial Services
              _____ times per week in person
              __X___ times per week via telephone (to be determined)

_____ Defendant shall attend mental health services under the guidance and supervision of Pretrial
       Services.
__X___ Defendant shall submit to random drug testing as directed by Pretrial Services.
__X___ Defendant shall refrain from excessive use of alcohol or from any use of a narcotic drug or other
       controlled substance, as defined in Section 102 of the Controlled Substance Act, 21 U.S.C. § 802,
       without a prescription by a licensed medical practitioner.
__X___ Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial Services.
__X___ Defendant shall submit to location monitoring at the following address:

        _____1457 N. 60th St. Phila., PA 19151                    _______________________________

        _____ This Court, based upon evidence that Defendant has adequate financial resources, finds
              that he/she shall pay all or part of the cost of the court-ordered monitoring program, in
              an amount to be specified by Pretrial Services.

        _____ Curfew. You are restricted to your residence every day from _____ to _____, during
              which electronic monitoring will be in place, or as directed by the pretrial services
              officer or supervising officer.



                                                     1
  Case 2:18-cr-00561-JHS Document 123 Filed 05/26/20 Page 2 of 3



_____ Home Detention. You are restricted to your residence at all times except for
      employment, education, religious services, medical treatment, substance abuse or mental
      health treatment, attorney visits, court appearances, court-ordered obligations, or other
      activities approved in advance by the pretrial services officer or supervising officer.

__X___ Home Incarceration. You are restricted to 24-hour-a-day lock-down at your
       residence except for medical necessities and court appearances or other activities
       specifically approved by the Court.

                                      PASSPORT

__X___ Defendant shall surrender and/or refrain from obtaining a passport.

                                       TRAVEL

__X___ Travel is restricted to the Eastern District of Pennsylvania.
_____ Travel is restricted to the ___________________________________________________
_____ Unless prior permission is granted by Pretrial Services.

                                      FIREARMS

__X___ Defendant shall surrender and/or refrain from obtaining any firearms. Any other firearms
       in any premises where the defendant resides while under supervision must be removed
       from the premises and no firearms are to be brought into the premises during this period.
       The Defendant shall execute a completed Prohibition on Possession of Firearms
       Agreement.

                                 MISCELLANEOUS

__X___ Defendant shall have no contact with co-defendants, potential witnesses in this case, or
       individuals engaged in any criminal activity.
_____ Defendant must maintain present employment.
_____ Defendant must actively seek gainful employment.
_____ Defendant shall undergo a mental competency evaluation.
___X__ Defendant must reside:

        At: _____1457 N. 60TH St. Phila., PA 19151___________________________

        With: ___Loraine Brown________________________________________

                             COMPUTERS/ INTERNET

_____ The Defendant is subject to the following computer/internet restrictions which are to be
      monitored by U.S. Pretrial Services and may include manual inspection, use of
      minimally invasive internet detection devices, and/or installation of computer monitoring
      software to ensure compliance with the imposed restrictions.

_____ No Computer: The Defendant is prohibited from possession and/or use of any computers
      and connected devices.



                                            2
          Case 2:18-cr-00561-JHS Document 123 Filed 05/26/20 Page 3 of 3



        _____ Computer, no internet access: The Defendant is permitted use of computers or
              connected devices, but is not permitted access to the Internet (as World Wide Web,
              FTP sites, IRC servers, instant messaging).

        _____ Computer with internet access: The Defendant is permitted use of computers or
              connected devices, is permitted access to the internet for legitimate purposes, and is
              responsible for any fees associated with the installation and use of monitoring
              software.

        _____ Other Residents: By consent of other residents, all computers located at the address of
              record shall be subject to inspection to ensure the equipment is password-protected.

        _____ Other Restrictions:


OTHER CONDITIONS:

       The defendant is quarantined to his residence for a period of fourteen (14) days upon his release
from detention. After said quarantine, Pre-Trial Services will attach a location monitoring bracelet on the
defendant and any necessary equipment inside of his residence.

        As a further condition of release, Defendant shall not commit a Federal, State, or local crime
during the period of release. The commission of a Federal offense while on pretrial release will result in
an additional sentence of a term of imprisonment of not more than 10 years, if the offense is a felony; or a
term of imprisonment of not more than 1 year, if the offense is a misdemeanor. This sentence shall be in
addition to any other sentence.
        Any violation of the conditions of release shall result in revocation of bail, and imprisonment,
pending trial.


                                                                  _______________________________
                                                                  DEFENDANT

________________________________                                  ________________________________
AUSA                                                              DEFENSE ATTORNEY


It is so ORDERED this _26th day of _May_, 2020.


                                         BY THE COURT:



                                         __S/ Joel H. Slomsky_________________
                                         JOEL H. SLOMSKY, JUDGE

CC:     U.S. Marshal (2)
        Pretrial Services (1)
        Counsel
        Defendant

                                                     3
